DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I (claims 1-9, 19-25, and 30 and further Invention I (claims 1-9 and 19-25) in the reply filed on 05/04/22 is acknowledged.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 recites, in line 11, the limitation "the vertical extending string" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the Examiner assumes the above limitation of “the vertical extending string" (as recited in claim 1, line 11) is:
"the vertical extending strings" (emphasis added). 

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 19-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parekh et al. (U.S 2021/0217730 A1).
The applied reference has a common assignee and/or at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Parekh et al. disclose in Fig. 1C a microelectronic device, comprising:
a first die (“first microelectronic device structure” 100, para. [0025]) comprising: a memory array region (104) comprising: a stack structure (116) comprising vertically alternating conductive structures (120) and insulative structures (122) (Fig. 1C, para. [0033]-[0034]); and vertically extending strings of memory cells (“strings of memory cells”, para. [0036], [0052], [0055], [0056]) within the stack structure (116) (Fig. 1C, para. [0036], [0052], [0055], [0056]); a first control logic region (102) comprising first control logic devices (113) including at least a word line driver (“word line (WL) drivers”, para. [0032], [0046]) (Fig. 1C, para. [0025], [0037]); and
a second die (“second microelectronic device structure” 150, para. [0039]) attached to the first die (“first microelectronic device structure” 100, para. [0025]) (Fig. 1C, para. [0039]), the second die (“second microelectronic device structure” 150) comprising a second control logic region (152) comprising second control logic devices (“second control logic devices “163, Figs. 1B, 1C) including at least one page buffer device (“page buffers”, para. [0046]) configured to effectuate a portion of control operations of the vertically extending strings of memory cells (“strings of memory cells”, para. [0036], [0052], [0055], [0056]) (Fig. 1C, para. [0039]-[0040], [0046], [0055]). 
As to claim 2, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the device further comprising a back end of line (BEOL) structure (back side) on a side of a semiconductive base structure (“first semiconductive base structure” 108) of the first die (“first microelectronic device structure” 100) opposite the first control logic region (102) (see Fig. 1C, para. [0026]-[0028], [0030]).
As to claim 3, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the device further comprising a back end of line (BEOL) structure (back side) on a side of a base semiconductive structure (“second semiconductive base structure” 156) of the second die (“second microelectronic device structure” 150) opposite the second control logic devices (“second control logic devices “163, Figs. 1B, 1C) (see Figs. 1B-1C, para. [0040-[0044]]). 
As to claim 4, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein a horizontal area of the first die (“first microelectronic device structure” 100) is substantially the same as a horizontal area of the second die (“second microelectronic device structure” 150) (see Fig. 1C).
As to claim 5, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the first control logic region (102) of the first die (“first microelectronic device structure” 100) is confined within horizontal boundaries of the memory array region (104) of the first die (“first microelectronic device structure” 100) (see Fig. 1C).  
As to claim 6, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the device further comprising a third die (“another microelectronic device structure” 100’, Fig. 1D) coupled to the second die (150), the third die (“another microelectronic device structure” 100’, Fig. 1D) comprising a third control logic region  (see “a third control logic region” in the third die 100’ in Fig. 1D, that looks similar as the “second control logic region” 152 in Fig. 1C) comprising substantially the same types of control logic devices as the second control logic region (152) (Fig. 1C-1D, para. [0053]-[0054]).
As to claim 7, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the first control logic devices (113) further comprise a voltage pump (“voltage (Vcc)”/“operational voltage requirements” , para. [0052], [0107]) and a block switch {“switching devices (e.g., transistors)” para. [0003], [0052]}.
As to claim 8, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the second control logic devices (“second control logic devices” 163, Figs. 1B, 1C) further comprise at least one I/O device (“input device” 506/ “output device” 508, para. [0107]) (Fig. 5, para. [0106], [0107]), at least one sense amplifier (para. [0032]), and a data path (para. [0004], [0074]).
As to claim 9, as applied to claim 1 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein an operating voltage of the second control logic devices (“second control logic devices “163, Figs. 1B, 1C) are lower than operating voltages of the first control logic devices (113) (Fig. 1C, para. [0107]).
As to claim 19, Parekh et al. disclose in Fig. 1C a microelectronic device, comprising:
a memory array region (104) comprising: a stack structure (116) comprising a vertically alternating sequence of conductive structures (120) and insulative structures (122) (Fig. 1C, para. [0033]-[0034]); and vertically extending strings of memory cells (“strings of memory cells”, para. [0036], [0052], [0055], [0056]) within the stack structure (116) (Fig. 1C, para. [0036], [0052], [0055], [0056]);  
a first control logic region (102) comprising at least one word line driver (“word line (WL) drivers”, para. [0032], [0046]) overlying the memory array region (104) (Fig. 1C, para. [0025], [0037]); and 
a second control logic region (152) comprising at least one page buffer (“page buffers”, para. [0046]) underlying the memory array region (104), the at least one page buffer (“page buffers”, para. [0046]) configured to operate at lower voltages than the at least one word line driver (“word line (WL) drivers”, para. [0032], [0046]) (Fig. 1C, para. [0032], [0046], [0107]).   
As to claim 20, as applied to claim 19 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the device further comprising a third control logic region (see “a third control logic region” in the third die 100’ in Fig. 1D, that looks similar as the “second control logic region” 152 in Fig. 1C) underlying the second control logic region (“second control logic region” 152), the third control logic region comprising substantially the same control devices as the second control logic region (“second control logic region” 152) (Fig. 1C-1D, para. [0053]-[0054]).
As to claim 21, as applied to claim 19 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the first control logic region (113) comprises at least one voltage pump (“voltage (Vcc)”/“operational voltage requirements”, para. [0052], [0107]) (Fig. 1C, para. [0052], [0107]).
As to claim 22, as applied to claim 19 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the second control logic region (152) comprises one or more sense amplifiers (para. [0032]), one or more I/O devices (“input device” 506/ “output device” 508, para. [0107]) (Fig. 5, para. [0106], [0107]), and controller logic (“second control logic devices “163, Figs. 1B, 1C) (Fig. 1C, para. [0040]).
As to claim 23, as applied to claim 19 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the first control logic region comprises:
a first portion comprising the at least one word line driver (“WL drivers”, para. [0046]) located outside of an area defined by the memory array region (104) (Fig. 1C, para. [0046]); and
a second portion comprising additional control logic devices (“another microelectronic device structure” 100’, Fig. 1D) located within the area defined by the memory array region (104) Figs. 1C-1D, para. [0053]).
As to claim 24, as applied to claims 19 and 23 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the additional control logic devices (“additional control logic devices” of “another microelectronic device structure” 100’, para. [0054]-[0055]) comprise at least one block switch {“switching devices (e.g., transistors)” para. [0003], [0052]}, and at least one voltage pump (“voltage (Vcc)”/“operational voltage requirements” , para. [0052], [0107]). 
As to claim 25, as applied to claim 19 above, Parekh et al. disclose in Fig. 1C all claimed limitations including the limitation wherein the second control logic region (152) comprises CMOS circuitry configured to operate at applied voltages within a range of from about 0.7 V to about 1.4 V (see Figs. 1C-1D, para. [0075], [0107], claims 12-13).  

				    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 14, 2022